ORDER
PER CURIAM.
Appellant, Antonio McCown Wright, appeals his conviction for forgery in violation *112of Section 570.090, RSMo 2000. He contends the trial court plainly erred in permitting the prosecutor to ask improper questions during voir dire. Having reviewed the briefs of the parties and the record on appeal, we conclude the trial court did not plainly err. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).